Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 06/08/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
By the amendment of 05/09/2022, claims 1, 11 and 21 were amended. Claims 1-4, 6-14 and 16-21 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11 and 21 now each additionally require directly drawing the handwritten input in the display cache when modifying the image stored in the display cache where image data temporarily stored in the display cache is refreshed when receiving the latest merging result from the system cache. 
The Examiner notes that the language of “directly drawing” finds support in the Specification at paragraphs 11, 44 and 51 and is interpreted as the user directly inputting/drawing the handwritten input into the display cache. 
The newly added limitations, when viewed in entirety with the limitations of each of claims 1, 11 and 21 and in light of the remarks of 05/09/2022 (pages 9-12), overcomes the 35 USC 103 rejections of claims 1-4, 6-14 and 16-21 over Rhodes in view of Hong. The corresponding rejections are withdrawn.
Claims 1-4, 6-14 and 16-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/ANDREW L TANK/Primary Examiner, Art Unit 2179